September 28, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz Re: The Dreyfus/Laurel Funds Trust -Dreyfus Equity Income Fund -Dreyfus Emerging Markets Debt Local Currency Fund Registration Statement File Nos. 811-524 and 33-43846 Ladies and Gentlemen: The undersigned hereby requests that the effective date for the above-referenced Post-Effective Amendment No. 149 to the Registration Statement be accelerated so that it will become effective on October 1, 2009 at 9:00 a.m., New York time, or as soon thereafter as may be practicable. Very truly yours, The Dreyfus/Laurel Funds Trust /s/ Michael A. Rosenberg Michael A. Rosenberg, Secretary September 28, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz Re : The Dreyfus/Laurel Funds Trust -Dreyfus Equity Income Fund -Dreyfus Emerging Markets Debt Local Currency Fund Registration Statement File Nos. 811-524 and 33-43846 Ladies and Gentlemen: As principal underwriter of the securities of the above-mentioned investment company (the Fund), we hereby join the Fund in requesting that the effective date for the Funds Post-Effective Amendment No. 149 to the Registration Statement be accelerated so that it will become effective on October 1, 2009 at 9:00 a.m., New York time, or as soon thereafter as may be practicable. Very truly yours, MBSC SECURITIES CORPORATION /s/ James Bitetto James Bitetto, Assistant Secretary September 28, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 Attention: John Grzeskiewicz Division of Investment Management Re: Re: The Dreyfus/Laurel Funds Trust (the Registrant) -Dreyfus Equity Income Fund -Dreyfus Emerging Markets Debt Local Currency Fund Registration Statement File Nos. 811-524 and 33-43846 Dear Mr. Grzeskiewicz: In connection with its request that the effectiveness of the post-effective amendment to the registration statement (the Registration Statement) of the above-referenced Registrant be accelerated, the Registrant hereby states the following: (i) The Registrant acknowledges that in connection with the comments made by the staff of the Commission on the Registration Statement, the staff has not passed generally on the accuracy or adequacy of the disclosure made in the Registration Statement; (ii) The Registrant acknowledges that the acceleration of the effectiveness of its Registration Statement does not relieve the Registrant of its responsibility for adequate and accurate disclosure in the Registration Statement; and (iii) The Registrant represents that it will not assert as a defense in an action by the Commission or any other party the fact that the effectiveness of its Registration Statement was accelerated by the Commission. Sincerely, /s/ Michael A. Rosenberg Michael A. Rosenberg Chief Legal Officer The Dreyfus Family of Funds
